Continuation of AMENDMENTS 3a. 
With the filing of the Notice of Appeal on 8/18/2021, prosecution of this application is closed.
Claim 1 was amended to recite “obtaining, from the sensor, a second PAP measurement of the patient at time (t--2), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication, wherein time (t-2) is based on a half-life of the at least one diuretic” which was not previously searched or considered along with the other features of claim 1. 
Claim 9 was amended to recite “obtaining, from the sensors, second PAP measurements of the population at time (t2), wherein time (t2) is subsequent to time (t1) and after the patients have taken the medication; recording the second PAP measurements taken at time (t2), wherein time (t2) is based on a half-life of the at least one diuretic” which was not previously searched or considered along with the other features of claim 9. 
Claim 17 was amended to recite “obtain a second PAP measurement from the patient at time (t2), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication, wherein time (t2) is based on a half-life of the at least one diuretic” which was not previously searched or considered along with the other features of claim 17.
Claim 24 was amended to recite “obtain second PAP measurements from the patients in the population at time (t2), wherein time (t2) is subsequent to time (t1) and time (t2) is based on a half-life of the at least one diuretic” which was not previously searched or considered along with the other features of claim 24.



Continuation of AMENDMENTS 5.
The rejections of claims 2, 4, and 10-12 under 35 U.S.C. §112(a) are withdrawn in light of the Applicant’s arguments, see pages 13-16, with respect to claims 2, 4, and 10-12. 

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. 
	The request for reconsideration has been considered but does NOT place the application in condition for allowance because: the Applicant’s arguments in favor of allowability rely upon the claim amendments that have not been previously searched or considered or entered. 

Additionally, the Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 

Rejections 35 U.S.C. § 101
With respect to independent claims 1 and 9, the Applicant asserts, on page 19 of the Remarks filed 10/11/2021, that the claim limitations cannot be implemented using a pen, pencil, and calculator and do not recite an abstract idea because a sensor is required to collect and record the PAP measurements. This argument is not persuasive. The claims recite abstract ideas in the form of “determining the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic” in claim 1 and “determining the diuretic response profile in the population based on the first and determining a diuretic response profile, in the context of these claims, encompasses a user determining a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Therefore, claims 1 and 9 recite an abstract idea. The implementation of a sensor and a processor for gathering the data does not negate the fact that claims 1 and 9 recite abstract ideas. Additionally, the Examiner maintains that the additional element of a sensor for providing PAP measurements is recited at a high level of generality (i.e., a general means for collecting and recording PAP measurements that is no more than a drafting effort designed to monopolize the abstract idea) and amounts to insignificant extra-solution activity e.g., mere data gathering. Additionally, the additional element of a processor for acquiring PAP measurements from the sensor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data) and amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the judicial exception into a practical application for reasons listed in at least pages 12 and 13 of the Non-Final Rejection of 05/25/2021, and the additional elements do not amount to significantly more than the judicial exception itself for reasons listed at least in pages 13-15 of the Non-Final Rejection of 05/25/2021. 

The Applicant further asserts, on pages 20-22 (with respect to claims 1 and 9) and 26-27 (with respect to claims 17 and 24), that the pending claims are substantially different from the claims in Electric Power Group, LLC v. Alstrom because a person cannot mentally obtain PAP measurements and mentally convert RF output of the sensor to PAP measurements, and Electric Power Group, LLC v. Alstrom did not include any structure for obtaining PAP measurements, recording PAP measurements, and/or determining a diuretic response profile. This argument is not persuasive because the Applicant’s description of Electric Power Group, LLC v. Alstrom is taken out of context of the rejection. MPEP 2106.05(f) discloses that additional limitations which provide only a result-oriented solution and lack details as to how the computer performed the modifications are equivalent to the words "apply it". 850 F.3d at 1341-42; Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). To the extent that the claim recites a processor for implementing the steps of obtaining PAP measurements, recording the measurements, and analyzing the measurements without providing further details as to how the computer performs the analysis, Electric Power Group, LLC v. Alstrom is relevant to the claims. 
The Applicant further asserts, on pages 22-23 (with respect to claims 1 and 9) and 27-28 (with respect to claims 17 and 24), that the claims improve the function of a computer as well as improve the function of another technology by providing an improvement in the use of PAP sensors to manage administration of diuretic medication. This argument is not persuasive. The Examiner fails to see how providing diuretic response profiles qualifies as an improvement to the functioning of a computer or upon conventional technology or technological processes. In fact, no improvements to either PAP sensors or the processor are indicated by the specification. 
	The Applicant further asserts, on page 22 (with respect to claims 1 and 9) and 27-28 (with respect to claims 17 and 24), that the combination of claim elements is not well understood, is not routine, and is not a conventional activity because the Office Action relies on a three part combination to reconstruct the claimed subject matter. This argument is not persuasive. The Examiner first notes that the basis for the determination of what is well-understood, routine, and conventional is outlined in MPEP 2106.05(d). MPEP 2106.05(d)(I) recites “The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is 
	With respect to claims 17 and 24, the Applicant asserts, on pages 23-24, that the claims do not recite an abstract idea because the claims resemble the examples listed in MPEP 2106.04(a)(2)(III). The Examiner disagrees. To the extent that the PAP measurements are collected, then analyzed to produce a diuretic response profile, the claims are related to the mental processes of “collecting information, analyzing it, and displaying certain results of the collection and analysis," and/or “comparing BRCA sequences and determining the existence of alterations”, which are listed in MPEP 2106.04(a)(2)(II) as being claims that recite mental processes. 
The Applicant further asserts on page 24 of the Remarks filed 10/11/2021, that the claim limitations cannot be implemented using a pen, pencil, and calculator and do not recite an abstract idea because a sensor is required to collect and record the PAP measurements. This argument is not persuasive. The claims recite abstract ideas in the form of “determine the diuretic response profile of the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic” in claim 17 and “determine the diuretic determining a diuretic response profile, in the context of these claims, encompasses a user determining a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Therefore, claims 17 and 24 recite an abstract idea. The implementation of a sensor and a processor for gathering the data does not negate the fact that claims 17 and 24 recite abstract ideas. Additionally, the Examiner maintains that the additional element of a sensor for providing PAP measurements is recited at a high level of generality (i.e., a general means for collecting and recording PAP measurements that is no more than a drafting effort designed to monopolize the abstract idea) and amounts to insignificant extra-solution activity e.g., mere data gathering. Additionally, the additional element a processor for acquiring PAP measurements from the sensor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data) and amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the judicial exception into a practical application for reasons listed in at least pages 20-21 of the Non-Final Rejection of 05/25/2021, and the additional elements do not amount to significantly more than the judicial exception itself for reasons listed at least in pages 21-24 of the Non-Final Rejection of 05/25/2021. 
determining a second diuretic response profile, in the context of these claims, encompasses a user determining another trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Additionally, monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user hypothesizing the status of a heart failure based on a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper.
The Applicant further asserts, on pages 29-30, that a practical application is integrated into the claims 2 and 10 and that the claims are significantly more than the principle itself because of the additional elements of modifying a patient’s medication then collecting additional PAP measurements. This argument is not persuasive. The Examiner maintains that the elements amount to adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering, and generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi).
monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user hypothesizing the status of a heart failure based on a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper.
The Applicant further asserts, on pages 30-31, that a practical application is integrated into the claims 4 and 12 and that the claims are significantly more than the principle itself because of the recitation of monitoring progression of heart failure. This argument is not persuasive. The Examiner maintains that the claimed limitation only further limits the abstract idea and does not include any additional elements. For example, monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user hypothesizing the status of a heart failure based on a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper.
The Applicant’s arguments, on page 31, regarding the paragraph bridging pages 16-17 of the Non-Final Rejection is moot because the Examiner maintains that the claimed limitation only further limits the abstract idea and does not include any additional elements.
The Applicant asserts, on pages 31-32 that claims 5 and 13 are even more directly integrated to a practical application and claim significantly more than the principle itself. The Examiner respectfully disagrees. The recitation of the diuretic being 
The Applicant asserts, on page 32, that claim 7 is integrated to a practical application and claim significantly more than the principle itself. The Examiner respectfully disagrees. The use of a specific type of PAP measurement merely limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi). Additionally or alternatively, the use of a specific type of PAP measurement further limits the abstract idea such that the diuretic response profile is limited to describing that of type of PAP measurement, and does not provide a practical application of the abstract idea nor integrate significantly more than the principle itself.
The Applicant asserts, on pages 32-33 that claims 8, 15, 23, and 30 cannot be interpreted to concern an abstract idea, the claims integrate a practical application, and the claims recite more than extra-solution activity. This argument is not persuasive. The commercially available, which indicates that the implantable sensor was well-known, routine, and conventional. 
The Applicant asserts on pages 33-34 that claim 16 is integrated in a practical application and claims significantly more than a principle because it recites dividing the population in specific classes. This argument is not persuasive. Claim 16 describes the population having a class of patients and does not recite the division of a population in specific classes. Instead, the description of the population merely limits the abstract idea to the extent that it further specifies the relationship of the diuretic response profile to the classes of people in the population. Additionally or alternatively, the use of a specific class of people merely limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific 
The Applicant asserts on pages 34-35 that claims 18 and 19 are integrated in a practical application and claim significantly more than a principle because they recite obtaining further PAP measurements and modifying the medication. This argument is not persuasive. The measurement of further PAP measurements is merely adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering, and does not provide integration in a practical application and does not provide significantly more than the principle itself. The modification of the medication limits the abstract idea to the extent that it further specifies the relationship of the diuretic response profile to the type of medication. Additionally or alternatively, the modification of medication merely limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi).
The Applicant asserts on pages 35-36 that claim 29 integrates a practical application and claims significantly more than the principle itself because recites taking the PAP measurement within a short period of time after the medication is taken. This argument is not persuasive because the relationship in time between the PAP measurements and the diuretic administration is a component of the abstract idea. The relationship in time further limits the abstract idea such that the diuretic response profile 
The Applicant asserts on page 36 that claims 31 and 33 are patent eligible for reasons set forth above in connection with corresponding independent claims 1 and 17. This argument is not persuasive because claims 1 and 17 are not patent eligible for the reasons set forth above. Additionally, claims 31 and 33 further limit the abstract idea by further limiting the diuretic response profile. The relationship in time further limits the abstract idea such that the diuretic response profile is limited to indicating a temporal response, and does not provide a practical application of the abstract idea nor integrate significantly more than the principle itself.
With regards to claims 39-54, the Applicant’s arguments in favor of eligibility rely upon the claim amendments that have not been previously searched or considered or entered.

Prior Art Rejections
	The Applicant asserts, on pages 37-39, that the Office is improperly using hindsight to reconstruct the invention of claims 1, 9, and 17 because “White’s patient, who is assessed for pulmonary arterial hypertension, is NOT YET necessarily experiencing heart failure and is NOT YET necessarily taking regular doses of a diuretic medication”. 
	This argument is not persuasive. First, the Applicant’s arguments with regards to claims 1, 9, and 17 are moot because none of the claims 1, 9, and 17 recite the determination of “heart failure” or indicate that the patient must be experiencing heart 
	The Applicant’s arguments in favor of allowability, on pages 39-44, rely upon the claim amendments that have not been previously searched or considered or entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791